Citation Nr: 0730363	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  95-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
psychogenic gastrointestinal reaction, prior to September 30, 
2005.

3.  Entitlement to a rating in excess of 30 percent for 
psychogenic gastrointestinal disorder, recharacterized as 
irritable bowel syndrome (IBS), from September 30, 2005.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), from November 22, 
1995 to December 3, 1996.

5.  Entitlement to a rating in excess of 30 percent for PTSD 
from December 4, 1996 to January 31, 2006.

6.  Entitlement to a rating in excess of 50 percent for PTSD 
from February 1, 2006.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
November 1945, and unverified reserve service thereafter.

This appeal has a complex procedural history.  Some issues 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from 1995 and 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for PTSD, denied a claim for an increased 
evaluation in excess of 10 percent for service-connected 
psychogenic gastrointestinal reaction, and denied TDIU.  A 
Travel Board hearing on these issues was conducted in October 
1996 by the undersigned Veterans Law Judge.  By a Board 
decision issued in January 1997, the claims were remanded.

In a decision dated in October 1997, the Board upheld the 
RO's denial of entitlement to service connection for PTSD, 
and again remanded the remaining claims to the RO for 
additional development. 

The veteran appealed the Board's denial of service connection 
for PTSD to the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims (Court).  Following a remand from the Court, by a 
decision issued in December 1999, the Board granted the 
veteran's claim of entitlement to service connection for 
PTSD.  In a March 2000 rating decision, the RO assigned a 10 
percent initial evaluation for PTSD, effective in November 
1995, and a 30 percent initial evaluation effective in 
January 2000.  The veteran's timely disagreement with the 
assigned initial evaluations was received in April 2000.  A 
statement of the case addressing the evaluations was issued 
in April 2003, and the veteran responded in writing later 
that same month, indicating that he wished to continue his 
appeal, and this communication constituted a valid 
substantive appeal.

By a letter submitted in March 2001, the veteran contended 
that the bilateral knee disability was the result of 
inservice injury.  A statement of the case was issued in 
March 2002, and correspondence submitted in April 2002 was 
accepted as a substantive appeal.  The appeal as to the issue 
of service connection for a bilateral knee disability was 
also perfected.  

In January 2005, the Board remanded this case.

In a September 2006 rating decision, the RO granted a 30 
percent rating for PTSD from December 4, 1996, and a 50 
percent rating from February 1, 2006.  The Court ash held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of the 
appropriate ratings remains in appellate status.  The Board 
has set forth the ratings as assigned on the front page of 
this decision.  

In addition, the September 2006 rating decision also granted 
an increased rating of 30 percent for psychogenic 
gastrointestinal disorder, recharacterized as IBS, from 
September 30, 2005.  The matter of the appropriate ratings 
for that disorder also remains on appeal.  See AB.  

In September 2006, the veteran was sent a latter which, in 
pertinent part, requested that he complete a VA Form 21-8940, 
so that his TDIU claim could be readjudicated.  This issue 
was not addressed in the supplemental statement of the case.  
However, as set forth below, the Board has granted this claim 
from January 20, 2000; thus there is no prejudice to the 
veteran as he was provided a statement of the case for the 
period in which TDIU was not granted and was granted TDIU 
such for the remainder.  


FINDINGS OF FACT

1.  A right knee disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current right knee disability, degenerative joint disease, is 
not attributable to service.

2.  A left knee disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current left knee disability, degenerative joint disease, is 
not attributable to service.

3.  Prior to January 20, 2000, the veteran's psychogenic 
gastrointestinal reaction/IBS was not productive of definite 
psychiatric impairment nor did the veteran have more than 
moderate gastrointestinal impairment.  

4.  As of January 20, 2000, the veteran's psychogenic 
gastrointestinal reaction/IBS, was more predominantly 
manifest by gastrointestinal impairment; the IBS caused 
severe impairment regarding diarrhea and abdominal distress, 
but was not the equivalent of severe ulcerative colitis 
resulting in malnutrition and only fair health nor was it 
productive of extensive leakage and fairly frequent 
involuntary bowel movements.  

5.  For the period from November 22, 1995 to December 3, 
1996, the veteran's PTSD was not productive of definite 
impairment.  

6.  For the period from December 4, 1996 onward, the 
veteran's PTSD caused his ability to establish or maintain 
effective or favorable relationships with people to be 
considerably, but not severely impaired; from November 6, 
1996 (the date of the changes in the rating criteria), the 
veteran's PTSD did not cause occupational and social 
impairment, with deficiencies in most areas.

7.  As of January 20, 2000, but not before, the veteran met 
the schedular criteria for TDIU and the veteran's service-
connected disabilities precluded him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
psychogenic gastrointestinal reaction/IBS were not met prior 
to January 20, 2000.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.132, Diagnostic Code 9502 (1996); 38 
C.F.R. §§ 4.1, 4.7, 4.114, 4.126, 4.130, 4.132, Diagnostic 
Codes 7319, 7323, 7332 (2007).

3.  The criteria for a 30 percent rating, but no more, for 
psychogenic gastrointestinal reaction/IBS are met from 
January 20, 2000.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.114, 4.126, 4.130, 4.132, 
Diagnostic Codes 7319, 7323, 7332 (2007).

4.  The criteria for a rating in excess of 10 percent for 
PTSD, prior to December 4, 1996, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996).

5.  The criteria for a 50 percent rating for PTSD, from 
December 4, 1996 are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(regulations in effect prior to November 7, 1996); 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

6.  The criteria for a rating in excess of 50 percent rating 
for PTSD, from December 4, 1996, are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (regulations in effect prior to November 
7, 1996); 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

7.  From January 20, 2000, but not before, the veteran has 
been individually unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were issued in May 2000, August 2000, October 
2001, March 2002, June 2002, November 2002, and March 2005, 
which cumulatively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
VCAA letters were not sent prior to the initial adjudication 
of the claimant's claim, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO has established effective 
dates for the pertinent rating periods for the higher 
evaluation claims.  


Background

The veteran served on active duty from January 1944 to 
November 1948.  The veteran engaged in combat with the enemy 
during service.  The service medical records are negative for 
any knee disease or injury.  

Post-service, the veteran was afforded a VA examination in 
March 1953.  Physical examination of the extremities was 
normal.  

In a March 1953 rating decision, service connection was 
granted for psychogenic gastrointestinal reaction.  A 
noncompensable rating was assigned effective November 1952.  

A November 1991 private physician's notation indicated that 
the veteran had degenerative joint disease of the knee and 
required a knee brace.  

In June 1993, correspondence was received from the veteran in 
which he requested an increased rating.  

Thereafter, private medical records were received which were 
dated in the 1980's and which showed treatment for an ulcer 
and for colitis.  

In December 1993, it was noted that the veteran had had both 
knees replaced.  

In April 1994, the veteran was hospitalized for treatment of 
lower gastrointestinal bleeding which was though to be 
secondary to inflammatory bowel disease.  A gastrointestinal 
series was negative.  

In August 1994, the veteran was afforded a VA stomach 
examination.  The veteran complained of nausea and dry heaves 
every morning.  He also felt the need to defecate, but could 
not do so.  The veteran also complained of abdominal pain.  
The veteran denied vomiting blood.  He reported occasional 
rectal bleeding.  He denied symptoms of melena, but reported 
occasional diarrhea.  On examination, the veteran complained 
of discomfort when the epigastric area was palpated.  
Otherwise, testing to include a stool sample was negative.  
The diagnoses were ulcerative colitis by report and 
psychogenic nausea and vomiting.  

In August 1994, the veteran was afforded a psychiatric 
examination.  Objectively, the veteran was pleasant, 
cooperative, and made fair eye contact.  It was evident that 
the veteran was quite irritable.  The veteran was tearful on 
discussion of his symptoms.  He demonstrated a dysphoric 
affect and depressed mood.  His speech was fluent, coherent, 
spontaneous, and without formal thought disorder.  He denied 
psychotic symptoms or delusions.  He also denied paranoia, 
suspiciousness, or passive or active delusions.  He did 
endorse passive thoughts of death.  On mental status 
examination, the veteran demonstrated difficulty with memory.  
He also had difficulty with serial subtractions and endorsed 
symptoms of a depressed episode with frequent doubts that he 
could complete the tasks.  He took a long time to concentrate 
of the activities, but with persuasion, was able to complete 
the tasks despite being uncertain that he could.  The veteran 
demonstrated good insight and judgment.   There was no 
evidence of mania or hypomania.  The veteran was looking for 
work.  The diagnoses were major depressive episode, single 
and mild to moderate, with anxious features and somatic 
features of gastritis, no psychotic symptoms; and rule out 
bipolar disorder.  

In a January 1995 rating decision, an increased rating of 10 
percent was granted for psychogenic gastrointestinal reaction 
under DC 9502, effective June 1993.  The veteran appealed 
that determination.  

In September 1995, the veteran testified at a personal 
hearing.  At that time, the veteran related that after he had 
a heart attack in 1987, he left work and did not return to 
work.  He could not get his former job back as they had 
closed the position.  The veteran related that he had been 
trying to get a job ever since then in various different 
areas.  The veteran stated that he had become very nervous 
and this was worsening every day.  In addition, he was 
depressed.  The veteran indicated that he was physically, but 
not mentally, able to work.  The veteran related that he was 
married and that he and his wife attended church regularly, 
but he was nervous all the time, to include in social 
situations.  

In October 1995, the veteran had a psychiatric consultation.  
Mental status examination revealed that the veteran was 
alert, oriented, coherent, and did not present any signs of a 
thought disorder.  His mood was euthymic and his affect was 
appropriate.  He expressed feelings of anxiousness about the 
evaluation.  His appearance was appropriate and well kept.  
The veteran denied having any suicidal or homicidal thoughts.  
He was very cooperative and easily engaged with the 
evaluators.  It was noted that the veteran had severe, 
intrusive, and avoidance symptoms of PTSD.  He had severe 
sleep disturbance, enhanced hypervigilance, and startle 
reactivity.  The veteran was assessed to have PTSD.  In 
addition, the veteran presented with a long-term history of 
psychogenic gastritis and gastrointestinal problems which 
could be manifestations of the stress of trauma.  It was 
noted that the manifestations of PTSD had worsened over the 
past 5 years.  It was during that time that the veteran had 
been without work and was unable to secure another job.  

Thereafter, additional correspondence was received from the 
veteran in which he stated that he was extremely depressed 
due to his memories of participating in bombings during 
service.  He was feeling considerably fatigued and had a loss 
of energy.  He was unable to concentrate and felt guilty.  He 
had a lack of self-worth and was unable to get his flying 
experiences out of his mind.  He reported that he felt that 
he had PTSD.  

In January 1996, the veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that the 
veteran was dressed casually and was fairly well groomed.  He 
appeared to be very organized.  He was pleasant and 
cooperative.  The veteran made good eye contact, but was 
somewhat circumstantial during the interview.  He showed no 
motor agitation or retardation.  His speech appeared to be of 
normal rate and rhythm without any formal thought disorder.  
His affect appeared to have a normal range and intensity.  
The veteran was mildly anxious.  There was no suicidal or 
homicidal ideation.  There were no psychotic symptoms.  
Cognitively, the veteran was alert and oriented.  His memory 
testing was intact.  He had some mathematical problem 
difficulties.  He demonstrated good insight and judgment.  
The examiner indicated that the veteran had some signs and 
symptoms of major depression as evidenced by lack of 
motivation, lack of self esteem, not being able to enjoy 
activities, and frustration over not finding a job and being 
sad about that.  When he returned from the war, he did not 
have many difficulties.  However after he developed health 
problems, he thereafter developed depressive symptoms which 
had affected his ability to work.  However, the examiner 
indicated that the veteran was not incapable of employment 
due to psychiatric symptoms.  His functioning and ability to 
work could possibly improve with treatment of his depression.  
He did not fit the criteria of PTSD.  The diagnosed was major 
depression with anxiety and somatic features.  The GAF was 
75-85.  

Ina  July 1996 letter, a VA psychologist indicated that the 
veteran did not meet the criteria for PTSD.  

In July 1996, the veteran was seen by a private examiner for 
a colonoscopy.  The evaluation was previous ulcerative 
colitis and mild diverticulitis.

In August 1996, the veteran underwent a psychiatric 
evaluation.  The psychologist opined that the veteran had 
PTSD.  He had multiple symptoms of PTSD such as nightmares, 
daily intrusive thoughts, vivid memories of the war, 
avoidance reaction, severe sleep disturbance, startle 
reactivity, guilt feelings, enhanced isolative behaviors, 
distant interpersonal relationships, and difficulty 
participating in pleasurable activities.  In addition, his 
psychogenic gastrointestinal problems increased when he 
became overwhelmed by intrusive memories and dreams.  He also 
had major depressive disorder.  

August 1996 outpatient records were consistent with the prior 
psychiatric examination report.  

In October 1996, the veteran testified at a Travel Board 
hearing.  The veteran described his inservice traumatic 
experiences.  He related that he currently had nightmares and 
trouble staying asleep.  He related that loud noises and 
crowds bothered him.  He did not like to be with people and 
did not feel safe in his own home.  He did not have problems 
with his temper.  His post-service career ended when he had a 
heart attack.  After that time, his psychiatric disability 
increased in severity.  In addition, he had daily nausea and 
occasional diarrhea.  

In November 1996, psychiatric evaluation resulted in the 
impression of PTSD and major depressive disorder.  The 
veteran displayed symptoms such as anxiety and lack of 
motivation.  He was cognitively intact.  His mood was sad.  

In February 1997, a psychologist reviewed the file and 
concluded that the veteran had PTSD and major depressive 
disorder, which were initially diagnosed in October 1995.  

In April 1997, the veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that the 
veteran was appropriately dressed and exhibited good eye 
contact.  Aside from major tangentialities and 
circumstantialities, the veteran could answer questions 
logically and sequentially.  He denied active suicidal 
ideation, although there was some passive suicidal ideation 
linked to feelings of worthlessness.  He was alert and 
grossly oriented.  He appeared as if he would tear up at one 
point.  The veteran appeared rather stoic with possible 
obsessive-compulsive personality traits and difficulty 
describing internal emotional states.  He had some underlying 
gastrointestinal disturbances with anxiety symptoms.  The 
veteran related that his more current problems began after 
his heart attack.  He had difficulty with employment 
thereafter.  The examiner felt that the criteria for PTSD 
were not met.  The diagnoses were anxiety disorder, not 
otherwise specified, and major depressive disorder.  The GAF 
was 41.  

In March 1998, the veteran underwent psychiatric testing 
which revealed that the veteran had memory and concentration 
problems which were caused by his depression, anxious mood, 
and PTSD.  The testing showed possible interference with 
cognitive functioning.  

VA records showed that the veteran underwent a colonoscopy in 
September 1999.  It was noted that the veteran had no active 
colitis.  

On January 20, 2000, the veteran was afforded a VA stomach 
disorder examination.  The veteran reported problems with 
tenesmus and if he ignored it, he might have incontinent 
stools.  He rarely had bright red blood from his rectum.  He 
denied vomiting.  He had alternating diarrhea and 
constipation.  He denied weight loss and indicated that he 
had an excellent appetite.  Physical examination revealed 
that the abdomen was soft and nontender.  There were no 
palpable masses.  There was no inguinal adenopathy.  There 
was good sphincter tone.  There were no hemorrhoids or 
excoriations.  There was a small amount of brown stool in 
rectal vault.  Gastrointestinal testing was performed.  The 
assessment was chronic abdominal pain and tenesmus associated 
with alternating diarrhea and constipation, etiology unknown.  

Also, in January 2000, the veteran was afforded a VA 
psychiatric examination.  Mental status examination revealed 
that the veteran was fairly well groomed.  The veteran was 
somewhat controlling in the interview.  He was easily 
irritated and agitated as well as passively uncooperative.  
He was very articulate with normal rate and tone.  There was 
no thought disorder of thought content.  The veteran had 
intrusive memories and was preoccupied with his VA claims.  
There was no suicidal ideation or guilt feelings.  There was 
minimal insight.  Judgment was unimpaired.  The veteran was 
alert and oriented in all spheres.  Memory testing was 
intact.  His fund of knowledge was good and the veteran was 
able to interpret proverbs.  The veteran was able to do 
serial sevens, but in a slow manner.  The diagnosis was PTSD.  
His GAF was 62.  Further psychiatric testing was invalid due 
to exaggeration.  In a February 2000 addendum, the examiner 
indicated that the veteran met the criteria for 
undifferentiated somatoform disorder in that he had 
gastrointestinal complaints of nausea, urgency in bowel 
movement, which could not be explained by known medical 
causes, and it causes stress for the veteran.  A GAF score of 
61 was indicated for this undifferentiated somatoform 
disorder.  

In July 2000, the veteran underwent a right total knee 
arthroplasty for relief of severe osteoarthritis of the right 
knee.  In September 2000, it was noted that the veteran had a 
history of ulcerative colitis.  

VA records showed that in June 2001, the veteran reported 
having frequent stool.  IBS was indicated.  An August 2001 
colonoscopy revealed diverticulitis.  

Medical records dated in 2002 noted that the veteran had 
chronic anemia and a 50 pound weight loss.  The veteran also 
complained of diarrhea.  In April 2002, it was noted that the 
veteran had been taking medication for ulcerative colitis and 
that he bled frequently.  The examiner did not have 
documentation of ulcerative colitis of Crohn's disease.  

In May 2005, the veteran was evaluated with regard to 
gastrointestinal complaints.  At that time, the veteran 
reported that rectal bleeding had commenced 3 months ago.  
The blood was bright red and present in the stool.  There was 
no melena.  Examination of the abdomen revealed that it was 
protuberant with normal active bowel sounds.  Rectal 
examination revealed perianal excoriations, stained 
undergarments, ulceration noted to the intertriginous areas 
of the buttocks, and brownish mucoid discharge noted to the 
area.  There was marked pain to the area of the fissures, 
ulcers.  The assessment was ulcerative colitis/IBS, 
gastroesophageal reflux disease, and depression.  The veteran 
had a history of being noncompliant with his medication and 
it was impossible to discern what medications he was taking.  

In September 2005, the veteran was afforded a VA stomach and 
bowel examination.  The veteran described having bloody bowel 
movements which were present every day.  He also reported 
having bowel drainage into his diaper every day.  The veteran 
reported that this bowel problem had been present for 
decades.  He indicated that he had two to four bowel 
movements per day, with at least one being bloody.  The 
veteran complained of fatigue and symptoms of anemia were 
noted.  He denied weight gain or loss.  Examination of the 
abdomen revealed hyperactive bowel sounds.  His abdomen was 
tight.  The veteran related that he did not have any pain or 
tenderness.  The veteran had significant excoriations and 
several ulcerations in the anal fold.  The veteran reported 
that they were very painful with minimal examination.  He was 
guarded and wincing on movements during the examination.  The 
diaper revealed brown and red drainage.  The veteran had to 
leave the examination for 15 minutes due to bowel problems.  
The diagnosis was IBS which the examiner related to his 
inservice issues which the examiner stated had been present 
since service.  The examiner noted that prior notations in 
the record had termed the veteran's problems as being a 
"nervous bowel," and noted that the symptoms were the same.  

In September 2005, the veteran was afforded a VA knee 
examination.  The veteran reported that his knees were 
injured during crash landings during service, when his planes 
were shot up in combat.  The examiner reviewed the claims 
file and noted that although the veteran had claimed other 
problems in December 1952 in a claim for VA benefits, he did 
not report knee complaints.  Physical examination was 
performed.  The diagnoses were degenerative joint disease of 
the left knee and degenerative joint disease, status post 
total knee arthroplasty, of the right knee.  The examiner 
stated that after reviewing the records and noting the 
earliest filing of service connection as well as the later 
filings of service connection, which were not for knee 
disability, it was the examiner's opinion that the current 
knee disabilities were not as likely as not related to 
inservice injuries based on the lack of chronicity of 
evidence of chronic problems starting in service.  

In February 2006, the veteran was afforded a VA PTSD 
examination.  The examiner reviewed the claims file, noting 
its voluminous nature.  It was noted that the veteran had had 
colitis since service as well as multiple psychiatric 
hospitalizations.  His inservice history of traumatic events 
was reviewed.  It was noted that the veteran had been unable 
to work for years, particularly due to his gastrointestinal 
problems.  He was currently married.  

Mental status examination revealed that the veteran appeared 
depressed and somewhat irritated and angry during the 
interview.  He was cooperative and friendly to the 
examination.  There was no evidence of a thought disorder or 
of delusions.  Eye contact was maintained.  He denied 
suicidal or homicidal thoughts.  He was able to maintain his 
personal hygiene, but needed some help due to a leg problem.  
He was oriented times three.  His remote and recent memory 
were intact.  Rate and flow and speech was unremarkable.  He 
had panic attacks which occurred approximately twice a week.  
He felt depressed most of the time.  He had recurring, 
distressful dreams and had trouble sleeping.  He had 
difficulty with hypervigilance and exaggerated startle 
response.  The diagnosis was PTSD.  His GAF was 45.  


Service Connection for Bilateral Knee Disabilities

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
(Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records do not reveal any complaints, 
findings, treatment, or diagnosis of any knee injury or 
disease, including arthritis.  

There is no record of any manifestations of arthritis during 
the initial post-service year.  

The veteran was afforded a VA examination in March 1953.  
Physical examination of the extremities was normal.  The 
remaining post-service medical records reflect knee treatment 
and diagnosis from the 1990's.  Prior to that time, the 
records were negative although the veteran complained of and 
received other medical treatment.  The silence and the normal 
findings constitute negative evidence.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

The veteran maintains that he injured his knees during combat 
while flying planes during the service.  As the veteran is a 
combat veteran, the Board accepts that the veteran believed 
that his knees were hurt during service.  The analysis 
required by 38 U.S.C.A. § 1154(b), however, applies only to 
the second element of service connection under the Caluza 
test; that is, whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
the disability to service.  Caluza; Collette.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in 
service injury or disease.  That is, the veteran must meet 
his evidentiary burden with respect to service connection.  
Collette.

In order to determine if the veteran's degenerative joint 
disease of the knees was etiologically related to service, VA 
afforded the veteran a VA examination to include a medical 
opinion.  After reviewing the claims file which included the 
negative service medical records as well as the post-service 
filing of claims for service connection other than for a knee 
disorder, and the lack of complaints regarding the knees over 
the years, the VA examiner opined that the current knee 
disabilities were not as likely as not related to inservice 
injuries based on the back of chronicity of evidence of 
chronic problems starting in service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The veteran's 
assertions regarding the etiology of his bilateral knee 
disorder are not competent.  That assessment requires a 
medical opinion.  Thus, the veteran's lay assertions are not 
competent or sufficient.  

Conversely, the Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Thus, the VA examiner's opinion is the most probative 
evidence of record.  Accordingly, service connection is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Before proceeding with its analysis of the veteran's claim 
regarding a higher evaluation for PTSD, the Board finds that 
some discussion of Fenderson v. West, 12 Vet. App 119 (1999) 
is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  


Psychogenic Gastrointestinal Reaction/IBS 

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996. Id. In an 
opinion, VAOPGCPREC 7-2003, VA's General Counsel issued a 
holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Schedule for 
Rating Disabilities (Rating Schedule).

Prior to November 7, 1996, psychological factors affecting 
physical condition were rated under the formula for 
evaluating psychoneurotic disorders.  When two diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspect of a 
single disease entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
When the diagnosis of the same basic disability is changed 
from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis.  38 C.F.R. § 4.132, Diagnostic Code 9502.  
Thus, because of the nature of the veteran's service- 
connected disorder, the Board must consider two possible 
rating approaches.

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.

Under the old criteria, psychiatric disorders would be 
diagnosed in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 3rd ed. Revised (DSM- III-R), and a diagnosis not 
in accord with that manual would not be accepted for rating 
purposes.  38 C.F.R. § 4.126 (in effect prior to November 7, 
1996).

In this regard, 38 C.F.R. § 4.132, Code 9502 (in effect prior 
to November 7, 1996) provided that psychological factors 
affecting physical condition were to be rated under the 
general rating formula for psychoneurotic disorders. 

Under the general rating formula for psychoneurotic disorders 
in effect until November 7, 1996, see 38 C.F.R. § 4.132 (in 
effect prior to November 7, 1996), Diagnostic Codes 9502, 
when less than the criteria for the 30 percent evaluation, 
but with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent evaluation was assigned.  

When there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation was assigned.  

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms of such severity and persistence that there was a 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent schedular evaluation was warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would qualify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c).

On November 7, 1996, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  See 61 Fed. 
Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (presently codified 
at 38 C.F.R. §§ 4.125-4.130 (2005)).  The veteran's original 
diagnostic code, Diagnostic Code 9502 under 38 C.F.R. § 
4.132, for psychological factors affecting gastrointestinal 
condition, was eliminated and all codes were conformed to a 
single set of rating criteria, regardless of the diagnosis.  
See 38 C.F.R. § 4.130.  Further, 38 C.F.R. § 4.126 was 
substantially modified to provide that when a single 
disability was diagnosed both as a physical condition and as 
a mental disorder, it should be evaluated using a diagnostic 
code which represented the dominant (more disabling) aspect 
of the condition.  See 38 C.F.R. § 4.126(d).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

a 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005). 
).  GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.)  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

The Board will consider both the gastrointestinal component 
of the veteran's service-connected disability as well as the 
neuropsychiatric component in determining the appropriate 
ratings.  In addition, the Board notes that, as set forth in 
more detail below, service connection has been in effect for 
PTSD since November 1995, and assigned a rating based on 
psychiatric manifestations.  The Board finds that it is not 
possible to discern which psychiatric manifestations were due 
to the PTSD and which were due to the psychogenic 
gastrointestinal disorder as of that definitive service 
connection effective date.  Further, the Board cannot assign 
two separate ratings based on the same manifestations as that 
would be pyramiding.  See 38 C.F.R. § 4.14.  Thus, for the 
period of time beginning when service connection for PTSD was 
established, from November 1995 onward, it is to the 
veteran's advantage that the Board rate his psychogenic 
gastrointestinal disorder based on the gastrointestinal 
manifestations, as the psychiatric manifestations, as set 
forth below, are being rated in conjunction with his PTSD.  
However, the veteran's submitted correspondence in June 1993 
in which he requested an increased rating.  Thus, there is a 
period of time prior to November 1995, when the psychiatric 
manifestations must be considered in assessing whether a 
rating in excess of 10 percent was warranted.  

The evidence of record dated prior to November 1995 showed 
that the veteran had nausea, vomiting, abdominal pain, a 
frequent need to defecate, and occasional diarrhea and rectal 
bleeding.  With regard to psychiatric manifestations, the 
veteran was irritable and  tearful and he demonstrated a 
dysphoric affect and depressed mood.  There was no 
abnormality of speech, no thought disorder, no psychotic 
manifestations, and he was cognitively intact.  He did not 
have suicidal or homicidal plan or intent.  He reported being 
depressed.  

A consideration of the veteran's current psychiatric 
impairment under the psychiatric regulations in effect prior 
to November 7, 1996 reflects that the symptoms presented are 
less than the criteria for a 30 percent rating, which 
required a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  When less than 
the criteria for the 30 percent evaluation, but with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, a 10 percent 
evaluation was to be assigned.  

During this period of time, the veteran reported difficulty 
in finding employment which was noted by VA examiners; 
however, this unemployment status also followed a heart 
attack and the elimination of his job where he had worked.  
Both of these were unrelated to his psychiatric disability.  
The veteran was married and attended church regularly.  While 
he reported being nervous around others, the impairment was 
less than definite in nature.  It was described as one 
examiner as being in the mild to moderate range.  In viewing 
the evidence in its totality, while the veteran demonstrated 
emotional tension and anxiousness which was productive of 
mild social and industrial impairment, he did not demonstrate 
the definite level of impairment.  Thus, the assigned 10 
percent evaluation, but no more was warranted.  

As discussed above since the current psychiatric disability 
would only be 10 percent disabling, which was the assigned 
rating, the Board must also consider if the veteran's 
predominant disability was gastrointestinal in nature.  The 
Board now turns to consider the applicable criteria for 
gastrointestinal disorders.  

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

A 10 percent rating for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) is warranted when the disorder 
is moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted when 
the disorder is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
The 30 percent rating is the maximum rating warranted under 
this Diagnostic Code.

IBS may also be considered for a higher schedular rating 
under Diagnostic Code 7323 by analogy to ulcerative colitis, 
based on analogous symptoms and systems affected.  See 38 
C.F.R. § 4.20.  Under this code, moderately severe colitis 
with frequent exacerbations warrants a 30 percent evaluation.  
Severe colitis with numerous attacks a year and malnutrition 
and only fair health during remissions warrants a 60 percent 
evaluation.  For a 100 percent evaluation, the colitis must 
be pronounced resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  See 38 C.F.R. § 4.114.

The Board finds that during that initial time period, prior 
to November 1995, no more than the assigned 10 percent rating 
was warranted as the veteran's gastrointestinal 
manifestations were not more than moderate in severity.  The 
veteran's frequent episodes of bowel disturbance with 
abdominal distress are contemplated within the rating 
criteria for 10 percent.  Severe disability was not shown.  
His gastrointestinal testing was negative and his complaints 
regarding diarrhea were only occasional.  

As noted, as of November 1995, service connection for PTSD 
was granted and the psychiatric manifestations will be 
separately rated, as noted below.  The RO, however, assigned 
a continuous 10 percent rating for the veteran's psychogenic 
gastrointestinal reaction, prior to September 30, 2005.  
After that time, the rating was increased to 30 percent.  The 
Board will initially consider if a rating in excess of 10 
percent was warranted prior to September 30, 2005.  

In viewing the evidence of record, as of the January 20, 2000 
examination, the veteran was having alternating diarrhea and 
constipation.  Contemporaneous records also began to show 
signs of anemia and constant bowel distress.  Accordingly, 
the Board finds that the criteria for a 30 percent rating 
were met as of January 20, 2000.  The more severe symptoms 
were not consistently shown in the record prior to that time.  
Since the veteran did not demonstrate malnutrition and only 
fair health, a higher 60 percent rating is not warranted, 
based on an analogous rating for ulcerative colitis.  

With regard to the period beginning September 30, 2005, the 
Board finds that the criteria for a 30 percent rating 
continued to be met, but not the criteria for a higher 60 
percent rating, for the same reasons, the veteran did not 
demonstrate malnutrition and only fair health.  The Board has 
also considered Diagnostic Code 7332, for impairment of the 
rectum and anus.  A higher 60 percent rating requires 
extensive leakage and fairly frequent involuntary bowel 
movements.  The Board finds, however, that the veteran's IBS 
more nearly approximates the 30 percent rating under that 
code, for occasional involuntary bowel movements which 
necessitates wearing a pad.  The veteran does have to wear an 
absorbent diaper due to leakage.  While he has frequency of 
bowel movements, the level of involuntary movements required 
for a 60 percent rating have not been met during the appeal 
period.  The drainage of examination was described as being 
in spots, but not as being extensive.  

Therefore, the Board finds that a rating in excess of 10 
percent is not warranted prior to January 20, 2000.  As of 
January 20, 2000, an increased rating of 30 percent, but no 
more, is warranted.  


PTSD

For the period from November 22, 1995 to December 3, 1996, 
the Board finds that a rating in excess of 10 percent is not 
warranted as the veteran did not demonstrate definite 
psychiatric impairment.  While the veteran exhibited some sad 
and depressed mood symptoms, he was cognitively intact and 
his PTSD symptoms were mild.  His symptoms as assessed on 
examination were consistent with the assigned GAF rating 
which indicated less than mild symptoms.  Accordingly, a 
higher rating is not warranted for that period of time.  

However, after that period of time, the veteran exhibited 
increasing symptoms of PTSD and his GAF scores decreased.  
Between December 1996 and the current time, his GAF scores 
ranged from 41 to 61, indicative of mild to serious symptoms.  
While the GAF scores indicated a variable range of 
functioning, psychiatric testing revealed that the veteran's 
depression possibly interfered with cognitive functioning.  
He was increasingly depressed, agitated, and irritable.  His 
insight was minimal.  The records essentially show a 
progressive worsening of the veteran's PTSD symptoms.  In 
affording the veteran reasonable doubt, the Board finds that 
as of December 4, 1996, a 50 percent rating is warranted.  

However, a higher 70 percent rating is not warranted.  Under 
the old criteria, the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
not severely impaired and the psychoneurotic symptoms were 
not of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  
The Board recognizes that the veteran has not been able to 
find work for decades.  However, the veteran has a myriad of 
medical problems which affect his unemployability.  The 
evidence of record does not establish that the veteran's PTSD 
alone severely interfered with his ability to work.  The 50 
percent rating contemplated difficulty in being able to work.  

The Board further notes that the veteran was not isolated 
from the community nor was he exhibiting psychoneurotic 
symptoms exist which were totally incapacitating.  

The Board has also considered whether a higher rating, in 
excess of 50 percent, is warranted under the new criteria, 
from the date that the regulations changed.  However, the 
criteria for a 70 percent rating are not met.  The veteran 
does not have suicidal ideation.  The veteran displays some 
obsessional behavior, but it does not interfere with routine 
activities.  The veteran's speech is not intermittently 
illogical, obscure, or irrelevant.  The veteran is able to 
adequately communicate his thoughts.  His rate of speaking is 
normal.  His thoughts are relevant.  While the veteran has 
some panic attacks, they are not near-continuous.  The 
veteran has depression, however, it is not to the extent that 
he is unable to function independently, appropriately and 
effectively.  The veteran does not have impaired impulse 
control.  He has some irritability, but he does not exhibit 
any violent behavior.  There is no evidence of spatial 
disorientation.  The veteran does not have neglect of 
personal appearance and hygiene.  On examinations, he 
appeared clean and appropriately dressed.  He requires some 
assistance with caring for himself, but that is due to a leg 
disorder.  

The veteran has some difficulty adapting to work and in 
social situations.  However, difficulty in establishing and 
maintaining effective work and social relationships is 
contemplated within a 50 percent rating.  He is not unable to 
maintain a relationship.  He is married and the evidence does 
not establish that he is unable to maintain other 
relationships.  Accordingly, the Board concludes that the 
criteria for a 70 percent rating is not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 10 percent for PTSD, prior to December 4, 1996.  
Thereafter, the evidence supports a 50 percent rating from 
December 4, 1996.  However, the preponderance of the evidence 
is against a rating in excess of 50 percent.  


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for the disabilities as 
indicated above.  

Taking into consideration 38 C.F.R. § 4.25, the veteran's 
combined disability rating prior to November 22, 1995 was 10 
percent; from November 22, 1995 to December 3, 1996 was 20 
percent; from December 4, 1996 to January 19, 2000 was 60 
percent; and from January 20, 2000 was 70 percent.  

Thus, the veteran met the schedular criteria as of January 
20, 2000, per 38 C.F.R. § 4.16(a).  Thus, the issue is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran is unemployed and has been for years.  He has 
significant nonservice-connected disabilities in addition to 
his service-connected disabilities, including cardiovascular 
and bilateral knee impairments which have him confined to a 
wheelchair.  

In viewing the medical evidence of record, as well as the 
veteran's statements, the Board finds that TDIU is warranted 
from January 20, 2000.  The veteran's disabilities considered 
separately do not preclude employment, however, in 
considering them cumulatively, the Board finds that the 
veteran is unemployable based on the nature and severity of 
the service-connected disabilities under consideration.  The 
veteran is to be afforded every reasonable doubt.  See 38 
U.S.C.A. § 5107.  The Board has resolved all reasonable doubt 
in this case in the veteran's favor.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is warranted.

The Board notes that prior to January 20, 2000, the schedular 
criteria were not met.  Further, TDIU may not be granted on 
the basis that the veteran's service-connected disabilities 
combined to preclude employment on an extraschedular basis.  
That is, the veteran's service-connected disabilities alone 
did not preclude him from engaging in substantially gainful 
employment.

A combined 60 percent rating (and less prior to December 4, 
1996) contemplates an impairment in the ability to perform 
substantially gainful employment due to the veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board believes that the 
VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's service-connected 
disabilities under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity.  
Therefore, a TDIU rating prior to January 20, 2000, is not 
warranted.

The Board notes that to the extent that the veteran's claim 
for TDIU could have been considered under 38 C.F.R. § 4.16(c) 
prior to November 1996 (when it was rescinded), this 
regulation is not for application as the veteran did not have 
a single service-connected psychiatric disability rated as 70 
percent disabling, at that time.  Before the rescission, VA 
regulation provided that in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1995).  



ORDER

Service connection for bilateral knee disabilities is denied.

A rating in excess of 10 percent for psychogenic 
gastrointestinal reaction/IBS, prior to January 20, 2000, is 
denied.  

A rating of 30 percent rating for psychogenic 
gastrointestinal reaction/IBS, from January 20, 2000, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for PTSD, prior to December 
4, 1996, is denied.

A rating of 50 percent for PTSD, from December 4, 1996, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 50 percent for PTSD, from December 4, 
1996, is denied.

From January 20, 2000, TDIU is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


